DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-4, 7-12, 21 and 22 have been considered but are moot in view of a new ground(s) of rejection. Amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is a non-final.

Claim Rejections - 35 USC § 103                                                                                               
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-4, 7-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Association of Radio Industries and Businesses  (ARIB) Data Coding and Transmission Specification for Digital Broadcasting (ARIB STANDARD, ARIB STD-B24 Version 6.1, December 16, 2014) (note IDS filed 12/26/2017) in view of ZASLAVSKY et al (2012/0311629) and further in view of NEWTON et al (2014/0125696) and further in view of IDO et al (2006/0023720).
	As to claim 1, ARIB discloses transmission specification for Digital Broadcasting and further discloses a transmission device (fig 4-1, page 10, Chapter 4, System Structure) comprising:
              A video encoder (fig.4, page 10, Chapter 4, System Structure: Production System/Processing/Transmission System;) configured to generate a video stream including encoded video data; a subtitle encoder configured to generate a subtitle stream including subtitle text information and abstract information of the subtitle, which has information, the subtitle including some enhanced information, for displaying the subtitle display area, a display position and other enhancement of the subtitle that is to be displayed with the subtitle display area and at the display position  (fig.4, includes A/V Encoder including EPG information, program scheduler and superimposing Subtitle information,  Tables [10-1 to 10-8] and pages 2-8), the system encodes ARIB-TTML subtitles as indicated in Tables 10-1 to 10-8 and superimposes characters or information descriptors identified by subtitle identifier tag value; further encodes multiple streams and superimposes characters for different languages; including resolution and timing to control the display of the subtitles;
           A transmitter (fig.4) configured to transmit a container in a predetermined format (MPEG2-TS) including the video stream and the subtitle stream including display control information and semantic, wherein the abstract information and the subtitle text information are provided in a data payload section of a packet of the subtitle stream, where the superimposed characters and other information being followed by the subtitle text information in the data payload section of a packet of the subtitle stream (page 2-8, the system encodes ARIB-TTML subtitles as indicated in Tables 10-1 to 10-8 and superimposes characters or information descriptors identified by subtitle identifier tag value; furthermore encodes multiple streams and superimposes characters for different languages; including resolution and timing to control the display of the subtitles furthermore the Transmission System illustrates MPEG2-TS as a transmission format);
	ARIB further superimposes subtitles information in areas on the abstract information or frame, encodes multiple streams and superimposes characters for different languages; including resolution and timing to control the display of the subtitle (see Tables [10-1 to 10-8] and pages 2-8), BUT silent as to where the abstract information includes subtitle display control information that indicates a subtitle display area and a subtitle color gamut and dynamic range of the subtitle that is to be displayed within the subtitle display area and at the display position. 
	However, in the same field of endeavor, ZASLAVSKY discloses method for enhancing and extending video advertisements and further discloses where the abstract information (overlay or enhancement) including subtitle display control information that indicates a subtitle display area and a subtitle color and dynamic range of subtitles that is displayed and dynamically changes (figs.2-5, [0013-0014]] and [0019-0021]), note the overlay includes subtitle display control information including interactive components, color, shape and location and the video do not carry any metadata necessary to control any information, furthermore the overlay appears and disappears or fades out.
	Hence it would have been obvious before the effective filing date of the claimed invention to of ordinary skill in the art to incorporate the teaching of ZASLAVSKY into the system of ARIB to provide additional enhancement that includes control information for controlling the displaying of overlay data or enhancement data and other characteristics of the overlay data as desired.
               ARIB as modified by ZASLAVSKY generates abstract information with other enhancement, BUT appear silent where the control information further indicates a subtitle color gamut indicating a predefined color space available colors and dynamic range of the subtitle indicating whether the subtitle is provided in standard dynamic range (SDR) or high dynamic range (HDR)
 NEWTON discloses graphics processing for HDR video and further discloses transmitting control information that indicates a subtitle or pop-up menus color indicators, predefined color space available colors and dynamic range of the subtitle indicating whether the subtitle is provided in standard dynamic range (SDR) or high dynamic range (HDR) and specific display areas or positions of the subtitles (figs.1-6, Abstract, [0009-0017], [0024-0029], [0045-0053], [0056] and [0067-0075]).
	Hence it would have been obvious before the effective filing date of the claimed invention to of ordinary skill in the art to incorporate the teaching of NEWTON into the system of ARIB as modified by ZASLAVSKY to provide predefine specific additional enhancement and display areas to the text based information.
	ARIB as modified by ZASLAVSKY and NEWTON, discloses providing the abstract information and subtitle information as a stream within a payload and displaying abstract information and subtitle information as discussed above, BUT silent as to specific order or arrangement of the abstract information and subtitle information within the payload, i.e., where the abstract information being followed by the subtitle text information in the data payload section.
	However, in the same field of endeavor, IDO discloses transmission data structure and method and further discloses a payload format or data structure for time static media where with a header, followed by description and text information (figs.1, 10-14 and [0084-0086]), note data arrangements of other information (static image, etc.) followed by text data 
	Hence it would have been obvious before the effective filing date of the claimed invention to of ordinary skill in the art to incorporate the teaching of IDO into the system of ARIB as modified by ZASLAVSKY and NEWTON to efficiently transmit media within a payload and process accordingly as desired for a specific application.

	As to claim 4, ARIB further discloses wherein the packet is a packetized elementary stream (PES) packet the subtitle stream is composed of the PES packet including a PES header and a PES payload corresponding to the data payload section and the display start timing is expressed as a display offset from a PTS inserted in the PES header (Pages 2-8 and 10)
	As to claim 7, ARIB further discloses wherein abstract information further includes subject video information (Tables 10-1 to 10-8, pages 2-8, note the information descriptors and semantic of the display mode or fields).
	As to claims 8-11, ARIB further discloses wherein the abstract information includes notification information for providing notification that there is a change in an element of the subtitle text information and wherein the subtitle encoder divides the subtitle text information and abstract information into segments and generates the subtitle stream including a predetermined number of segments, wherein in the subtitle stream, a segment of the abstract information is provided in the beginning and a segment of the subtitle text information is subsequently provided and wherein the subtitle text information is in TTML or in a format related to TTML (Tables 10-1 to 10-8, pages 2-8, note the information descriptors and semantic of the display mode or fields).
	As to claim 12, the claimed “A transmission method comprising…” is composed of the same structural elements that were discussed in claim 1.
	As to claim 21, ARIB further discloses wherein the video stream includes a reference level and an electric-photo conversion characteristic, the reference level indicating a reference luminance level corresponding to a maximum level of the encoded video data (Tables 10-1 to 10-8, pages 2-8, note the information descriptors and semantic levels or fields of the display mode).
note the information descriptors and semantic levels or fields of the display mode).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG